Citation Nr: 1703956	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  13-07 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 50 percent for PTSD including extraschedular consideration under 38 C.F.R. § 3.321(b).

3.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Rocktashel



INTRODUCTION

The Veteran served on active duty from May 1967 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction is presently with the RO in Indianapolis, Indiana.

In January 2016, March 2016, and April 2016, new relevant evidence was associated with the claims file after the last RO adjudication.  In December 2016, the Veteran's representative submitted a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2016).

The Board notes that the issue of entitlement to a TDIU has not been adjudicated by the RO but has been raised by the record; specifically, the Veteran claims he would have worked longer if it were not for PTSD symptoms.  See March 2013 VA Form 9 substantive appeal.  Thus, the Board finds that although an appeal was not received on the issue of entitlement to a TDIU, it is now before the Board because it has been reasonably raised during the adjudicatory process of the underlying claim for an initial rating for PTSD and is a component of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447,454-455 (2009).

In March 2016, the Veteran submitted a Notice of Disagreement (NOD) as to a March 2016 rating decision denying service connection for throat cancer.  VA's Veterans Appeals Control and Locator System (VACOLS), which is an automated database for tracking appeals, reflects that the AOJ has acknowledged the NOD, is continuing to develop the claim and will issue the Veteran a Statement of the Case (SOC) if the claim is not granted in full.  As such, the situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in the present case.  Therefore, this claim remains under the jurisdiction of the RO at this time

The issues of entitlement to an evaluation in excess of 50 percent for PTSD including extraschedular consideration under 38 C.F.R. § 3.321(b) and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

PTSD is productive of occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

As addressed below, the Board addresses a limited issue of finding the Veteran, at the minimum, entitled to a 50 percent rating for the entire appeal period.  As addressed below, further development is required as the record reflects a potential increased severity of PTSD during the appeal period.  The Board defers any final decision as to entitlement to a rating greater than 50 percent for any time during the appeal period pending additional development.  As no adverse decision is being reached, there is no need to discuss compliance with VA's duty to notify and duty to assist.

Ratings Principles

The Veteran is seeking an evaluation higher than 30 percent for his service-connected PTSD.  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Evaluation of PTSD

The Veteran's PTSD is evaluated under Diagnostic Code 9411.  While this Diagnostic Code addresses PTSD, all psychiatric disabilities are evaluated under a general rating formula for mental disorders. 

Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 

One factor for consideration in the evaluation of mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work, child frequently beats up younger children, is defiant at home, and is failing in school).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The record in this case shows the Veteran's claim of service connection was received in September 2009.  He contended that he suffered from emotional problems causing him to self-medicate with drugs and alcohol.  See September 2009 statement from Veteran.

Treatment records through 2006 showed the Veteran attending substance abuse/dependence counselling at various times.  GAF scores of 50 and 60 were assigned.  In December 2008, the Veteran declined to go the VA Emergency Room for symptoms of feeling nervous and getting angry for no reason.  He stated the symptoms were "not that bad."

An October 2009 Patient Suicide Screen showed the Veteran denied having feelings of hopelessness about the present or future.  The suicide screen was negative overall.

A January 2010 VA PTSD examination was conducted.  During the examination, the Veteran reported heavy use of alcohol, noting that the longest amount of time he had been sober was 2 days.  He denied hospitalizations.  He reported feeling depressed about 40 to 50 percent of the time.  His appetite was good and he had informal exercise via work.  He reported that recent memory was problematic and concentration varied.  He denied racing thoughts.

He reported being in a one-year relationship that was going "ok" because the woman understood what was wrong with him.  He reported having no contact with a brother.  He described frequent verbal outbursts.  He reported using marijuana almost every day to relieve stress and physical pain.

The mental status examination revealed that the Veteran was clean and casually dressed.  He was cooperative, but guarded, toward the examiner.  Affect was flat; mood was "fine"; and he was easily distracted.  A sleep impairment was found.  The Veteran reported waking up screaming and sweating a couple of times a week or more.  He reported never feeling rested.  He was able to fall asleep fine, but could not stay asleep.  He had sometimes thought about killing himself, but did not at the time of the examination.  Impulse control was fair.  He noted verbal outbursts, but no violence.  The examiner noted that the Veteran imagined people coming after him from time to time when he was not using drugs or alcohol.  His remote, recent, and immediate memory were mildly impaired.  No panic attacks and no homicidal thoughts were present.

The examiner found that the Veteran experienced efforts to avoid thoughts, feelings or conversations associated with the trauma underlying his PTSD.  He also experienced efforts to avoid activities places or people that arouse recollections of the trauma, and a feeling of detachment or estrangement from others.  Difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response were present.  Estrangement from his family was noted, however, he was able to maintain employment and a romantic relationship.

The examiner found arousal symptoms were daily with mild to moderate impact on functioning.  The Veteran was employed as an office furniture installer since 2000.  He had lost no time from work during the previous 12 months.  Problems related to occupational functioning were shown as inappropriate behavior and memory loss.  A GAF score of 62 was assigned.  The examiner found there to be an occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks.  

At the January 2010 VA examination, and throughout the appeal period, except where otherwise noted, psychomotor activity was unremarkable.  Speech was unremarkable; orientation was intact; thought content and though process were unremarkable; and there were no delusions.  The Veteran understood the outcome of his behavior and he was of average intelligence.  The Veteran partially understood that he had a problem.  No hallucinations were present.  No inappropriate behavior was shown.  The Veteran interpreted proverbs appropriately; there was no ritualistic behavior; he was able to maintain minimum hygiene; and there were no problem with activities of daily living;

A January 2010 VA depression screen showed the Veteran feeling down depressed or hopeless for several days.  He denied having little interest or pleasure in doing things.

In an August 2010 statement, the Veteran reported limited social skills with outbursts over the simplest tasks.  He reported becoming enraged and screaming over simple day-to-day issues.  He would become volatile over work issues and fellow employee performances.  He talked of suicide and dying frequently.  He emphasized his memory loss in that he would start multiple tasks and could not complete them.  He reported not having many personal contacts with friends and he distanced himself from social events.  He tended to stay at home and was very territorial.  He noted he was extremely possessive in the current romantic relationship and wanted to know his partner's whereabouts all the time.

A February 2013 VA PTSD examination was conducted.  A GAF score of 61 was assigned.  The Veteran's level of occupational and social impairment was described as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily.

The Veteran stated that things were going "so so" since his July 2011 marriage, explaining that he and his wife argued frequently, but not as frequently as he had with his previous three wives.  He reported being estranged from his sons for some time.  The Veteran stated that he maintained contact with a couple of friends and some colleagues from the United States Army.  He would play pool and "uecker" about two to three times a week.  The Veteran stated that he was currently retired.  He had begun treatment through VA about one month prior.  He was prescribed Prazosin and Venlafaxine.

The mental status examination showed the Veteran was generally cooperative, but somewhat irritable.  His affect was guarded and tearful at times.  His mood was better than in past years, but he reported irritability at times.  He denied hallucinations, obsessions, compulsions and panic attacks.  He reported having recurring dreams about Vietnam.  Attention and concentration were normal.  Memory was within normal limits.  The Veteran denied episodes of violence.  The examiner found the Veteran behaved impulsively with irritability at times and with isolative behavior at times.  The Veteran denied having homicidal and suicidal ideation.  The Veteran explained that he had not been smoking marijuana as frequently as he had been since beginning his anti-depressant medication regimen.

The examiner further noted markedly diminished interest or participation in significant activities, a feeling of detachment or estrangement from others, and a restricted range of affect.  Other symptoms included anxiety, chronic sleep impairment, and disturbances in motivation and mood.  

In his March 2013 VA Form 9 substantive appeal, the Veteran contended that the February 2013 compensation examination report failed to note that he does experience panic attacks and nightmares.  He also stated that he was fired for inappropriate behavior and later hired back.  He further stated that, though he did retire from his last job, he would have likely worked there longer if not for his PTSD symptoms making it difficult for him to work effectively with others.

An RO formal hearing was held in May 2015.  In response to a request to describe panic attacks, the Veteran described incidents in which he became enraged.  He also testified he had difficulty understanding complex commands, and difficulty with short- and long-term memory.  He testified that he did not like crowds and would not go outside the house if people were around because he became angry too easily.  He demonstrated hypervigilance.  He pointed to his numerous marriages and being fired from many jobs in the past.  His wife testified to an incident in which the Veteran panicked after an explosion in the area.  The Veteran noted undergoing sleep therapy once per week and seeing a psychiatrist once per month.

In June 2015, the Veteran underwent another VA PTSD examination.  The examiner found the Veteran's occupational and social impairment to be that of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

During the examination, the Veteran reported that his fourth marriage of four years was "about over" and that he could not get along with people.  He reported disliking his wife trying to tell him what to do and that "no woman is going to tell [him] what to do."  He reported that he and his wife engaged in shoving and hitting each other when angry, which occurred once a month or less.  The Veteran reported that he and his wife argued every day.  He reported having friends that he saw twice per week.  He noted tending to the yard and watching sports on television.  

The Veteran also stated that he last worked in March 2012, as an assembler of office furniture, which he did on and off for 12 years.  He reported getting fired twice from the company; one time was in 2012, because he "accidentally" made a racial slur, and the other time was in 2004 when he told a boss to "kiss [his] ass."  He reported getting the job back because the employer liked his work.  The Veteran stated that he had no current employment because he had no energy anymore.  He reported he experienced anergia about 4 years prior, when he quit working.  He stated that, prior to the last job, he did roofing and framing houses on and off for 10 years.  He left that job for a "real job with benefits." 

The Veteran further stated that he had panic attacks every evening about something that happened in Vietnam.  He reported not being able to get back to sleep after nightmares.  He noted sleeping better with medications.  He was drinking 5 to 6 beers each day and had not driven intoxicated for the prior 2 months.  He was also in treatment for insomnia.  He was diagnosed with sleep apnea and had trouble getting used to the CPAP machine for that disorder.

The mental status examination showed good hygiene, avoidance of eye contact, a generally cooperative attitude, an irritable mood, seeing shadows out of the side of his eye, and hearing whispers.  He denied suidical ideation and self-mutilation behaviors.  The Veteran gave an equivocal answer to the question of any homicidal ideation, stating "anyone who gets in [his] way" and "nobody right now."  Recent and remote memory were intact.  His attention was fair.  Judgment and insight were poor.  The examiner opined that the Veteran was likely to be able to engage in some type of sedentary/solitary employment where reasonable accommodations were made such as flexible scheduling and/or frequent breaks, etc.

VA treatment records from April 2010 to June 2015 reflect similar symptoms as the June 2015 VA examination.  His mood was frequently good.  He occasionally had poor grooming.  He struggled with motivation to use his CPAP mask.  He was still smoking marijuana daily and drinking multiple beers per day.  Losing his temper on the road was a problem.  Notably, however, in December 2012, he reported experiencing frequent thoughts of suicide.  By January 2013, the suicidal ideation had subsided.  The records note intermittent passive suicidal ideation without intent or plan.  

Later treatment records reflect that, in December 2015, the Veteran was happy with his psychiatric medication regimen.  He reported his nightmares were well-controlled.  His social status showed his home life was good and he enjoyed playing cards and shooting pool with friends.  

In February 2016, the Veteran was diagnosed with oral cancer.  He was forgetting to take his medications, and his mood was worsened.  He denied homicidal and suicidal ideation.  His sleep was worse due to pain, and he reported a fair amount of anxiety throughout the day.  His mood was depressed and his affect was angry.

After a review of the evidence of record, the Board finds that an evaluation of 50 percent is warranted.  In adjudicating appeals for disability evaluations, the Board must interpret various examination reports in light of the entire medical history, reconciling any contrary findings into a consistent picture.  38 C.F.R. § 4.2.  

In this instance, the Board finds that the medical history, when giving the benefit of the doubt to the Veteran, warrants a 50 percent evaluation for the entire appeal period.  In this regard, the Veteran's symptoms have been characterized largely by chronic sleep disturbances, irritability, and anger bordering at times on possible homicidal thoughts.  He had intermittent suicidal ideation without plan.  He was estranged from most of his family.  The Veteran reported being fired one time during the appeal period, although he was hired back.  The Board finds these symptoms, their severity and frequency, when giving the benefit of the doubt to the Veteran, to be reflective of occupational and social impairment with reduced reliability and productivity.  

As addressed in the REMAND below, the Board defers consideration of a higher rating still pending additional development.

ORDER

An evaluation of 50 percent for PTSD is granted.


REMAND

In February 2016, the Veteran was diagnosed with oral cancer.  He was forgetting to take his medications, and his mood was worsened.  He denied homicidal and suicidal ideation.  His sleep was worse due to pain, and he reported a fair amount of anxiety throughout the day.  His mood was depressed and his affect was angry.  Such evidence reflects a potential increased severity of disability since the June 2015 VA examination requiring additional, contemporaneous examination.

The Board also finds that a remand of the issue of entitlement to a TDIU is required for the purpose of initial adjudication of the issue.  The AOJ has not had the opportunity to adjudicate the issue because it has first been raised as a result of this decision on appeal.  To afford the Veteran proper due process, such adjudication is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Conduct any development deemed necessary to adjudicate the issue of a TDIU, and issue a VCAA-complaint notice to the Veteran.

2.  Associate with the claims folder records of the Veteran's VA treatment since April 2016.

3.  Thereafter, afford the Veteran VA PTSD examination under DSM-IV criteria.  The claims folder contents must be made available to the examiner.  In addition to mental status examination findings, the examiner is requested to discuss the effects of the Veteran's PTSD symptoms on his ability to obtain and maintain substantially gainful employment.

4.  Thereafter, adjudicate the issues of Entitlement to an evaluation in excess of 50 percent for PTSD including extraschedular consideration under 38 C.F.R. § 3.321(b) and entitlement to TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


